

TERM NOTE


No. ________________
$4,250,000.00
Date: as of January 23, 2008
Chicago, Illinois
Due Date: June 30, 2011



FOR VALUE RECEIVED, ISI SECURITY GROUP, INC., a Delaware corporation, (f/k/a ISI
DETENTION CONTRACTING GROUP, INC.) (the “Borrower”), whose address is 12903
Delivery Drive, San Antonio, Texas 78247, promises to pay to the order of
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (hereinafter,
together with any holder hereof, the “Bank”), whose address is 135 South La
Salle Street, Chicago, Illinois 60603, on or before June 30, 2011 (the “Term
Loan Maturity Date”), the principal sum of FOUR MILLION, TWO HUNDRED FIFTY
THOUSAND and 00/100 DOLLARS ($4,250,000.00), which amount is the principal
amount of the Term Loan made by the Bank to the Borrower under and pursuant to
that certain Amended and Restated Loan and Security Agreement dated as of
January 23, 2008, executed by and between the Borrower and the Bank, as amended
from time to time (as amended, supplemented or modified from time to time, the
“Loan Agreement”), together with interest (computed on the actual number of days
elapsed on the basis of a 360 day year) on the principal amount of the Term Loan
outstanding from time to time as provided in the Loan Agreement. Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement.


The outstanding principal of this Term Note, and all accrued interest thereon,
shall be payable as provided in the Loan Agreement, and the outstanding
principal balance of this Term Note, and all accrued and unpaid interest
thereon, shall be due and payable in full on the Term Loan Maturity Date, unless
payable sooner pursuant to the provisions of the Loan Agreement.


This Note evidences the Term Loan incurred by the Borrower under and pursuant to
the Loan Agreement, to which reference is hereby made for a statement of the
terms and conditions under which the Term Loan Maturity Date or any payment
hereon may be accelerated. The holder of this Term Note is entitled to all of
the benefits and security provided for in the Loan Agreement.


Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Term Note shall designate in
writing to the Borrower. Each disbursement of the Term Loan made by the Bank,
and all payments on account of the principal and interest thereof shall be
recorded on the books and records of the Bank and the principal balance as shown
on such books and records, or any copy thereof certified by an officer of the
Bank, shall be rebuttably presumptive evidence of the principal amount owing
hereunder.


Except for such notices as may be required under the terms of the Loan
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence.
 
-1-

--------------------------------------------------------------------------------


 
The Term Loan evidenced hereby has been made and this Term Note has been
delivered at the Bank’s main office set forth above. This Term Note shall be
governed and construed in accordance with the laws of the State of Illinois, in
which state it shall be performed, and shall be binding upon the Borrower, and
its legal representatives, successors, and assigns. Wherever possible, each
provision of the Loan Agreement and this Term Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Loan Agreement or this Term Note shall be prohibited by or be invalid
under such law, such provision shall be severable, and be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of the Loan Agreement or this Term Note. The term “Borrower” as used
herein shall mean all parties signing this Term Note, and each one of them, and
all such parties, their respective successors and assigns, shall be jointly and
severally obligated hereunder.


IN WITNESS WHEREOF, the Borrower has executed this Term Note as of the date set
forth above.
 

 
ISI SECURITY GROUP, INC., a Delaware
 
corporation
         
By:
/s/ Sam Youngblood  
Name: 
Sam Youngblood
 
Title: 
CEO

 
-2-

--------------------------------------------------------------------------------

